Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/27/2022 has been entered.

Response to Arguments
Applicant's arguments filed on 04/27/2022 with respect to claims 1-20 have been considered but the amended independent claims 1, 8 and 15 are moot in view of the Delker et al. (US# 8,749,494).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US# 2006/0244735 hereinafter Wilson) in view of Delker et al. (US# 8,749,494 hereinafter Delker).
Referring to claim 1, Wilson discloses a computer implemented method for displaying a cursor (a pointer 350 is being displayed in Fig. 7; Paras. 0077-0080), the method comprising:
identifying contact with a screen of a touch screen device (20; Fig. 2) (A pointer 350 includes a tip 360 that can be a point of activation in the sense that use of the pointer to select or activate GUI elements such as those of the group of GUI controls 310 can be performed by positioning the tip 360 of the pointer 350 over a control to be selected or activated. The pointer 320 is shown offset a distance from the tip of the finger 320 of the user.; Para. 0077-0080, Fig. 2);
detecting movement of the identified contact through a succession of positions on the screen (finger moves from an area 130 to the second area at true center 95 in Fig. 3 as interpreted as succession of positions; Paras. 0053-0057, Fig. 3); and
in response to detecting the movement of the identified contact (the user can touch the surface of the touch-sensitive display 300 with his finger 320; Para. 0079), rendering display of a cursor (pointer 350; Fig. 7) in a graphical user interface (GUI) on the screen of the touch screen device (300; Fig. 7) at an offset distance away from current position of the contact, the offset distance being proportional to length traveled of the detected movement (In operation, the user can touch the surface of the touch-sensitive display 300 with his finger 320. The pointer 350 can be positioned in front of the finger 320 such that view of the pointer 350 is not obscured by the finger 320. The pointer 350 can be positioned relative to the finger 320 such that the pointer 350 moves as the finger 320 moves.; Para. 0079...and, For example, if a user moves his finger across a surface of a touch screen at a first rate of motion, the cursor offset module 70 can apply a gain calculation to the finger motion to cause a cursor or pointer to move across a screen at a second rate of motion. For example, a user may move his finger relatively slowly but the cursor or pointer will move very quickly, or vice-versa. An analogous concept is moving a finger a short distance that results in a large distance of movement of a cursor or pointer on-screen, or vice-versa. Application of gain calculations can provide greater levels of control over cursor or pointer movements.; Para. 0043).
However, Wilson does not specifically disclose the offset distance being proportional to length traveled by the identified contact through the succession of position on the screen.
In an analogous art, Delker discloses the offset distance being proportional to length traveled by the identified contact through the succession of position on the screen (In box 508, the pointer is displayed based on a difference between the first location and the second location. For example, the navigator engine promotes the display 104 displacing the pointer 204 based on the difference 214 between the first touch location 206 and the second touch location 212, such that the display 104 displays the pointer 204 at the second pointer location 216 in the middle of the display 104. The device user may quickly and easily learn to locate the finger 202 on the display 104 at the offset 208 from content items desired for highlighting, overlaying, and/or selecting.; Col. 7 lines 1-17, Figs. 2A-2C.  Thus, the examiner interpreting as the finger moves from first location to the second location as “succession of position”).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Delker to the system of Wilson in order to allow the device user can quickly and easily learn to locate the finger on the display at the offset from content items desired for highlighting, overlaying, and/or selecting.
Referring to claim 2, Wilson discloses wherein rendering display of the cursor in the GUI comprises: continuously displaying the cursor throughout the detected movement (pointer or cursor movements; Paras. 0043 and 0079).
Referring to claim 3, Wilson discloses wherein rendering display of the cursor in the GUI further comprises:
continuously calculating a distance traveled throughout the movement from an identified point of initial contact (For example, if a user moves his finger across a surface of a touch screen at a first rate of motion, the cursor offset module 70 can apply a gain calculation to the finger motion to cause a cursor or pointer to move across a screen at a second rate of motion. For example, a user may move his finger relatively slowly but the cursor or pointer will move very quickly, or vice-versa.; Para. 0043); and
continuously displaying the cursor throughout the detected movement (The pointer 350 can be positioned in front of the finger 320 such that view of the pointer 350 is not obscured by the finger 320. The pointer 350 can be positioned relative to the finger 320 such that the pointer 350 moves as the finger 320 moves.; Paras. 0079-0080).
However, Wilson as applied above does not specifically disclose wherein the offset distance is a function of the continuously calculated distance traveled.
In an analogous art, Delker discloses wherein the offset distance is a function of the continuously calculated distance traveled (pointer 204 offset distance is a function of the finger moved distance; Col. 6 lines 27-41, Figs. 4A-4C).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Delker to the system of Wilson in order to allow the device user can quickly and easily learn to locate the finger on the display at the offset from content items desired for highlighting, overlaying, and/or selecting.
Referring to claim 4, Wilson as modified by Delker discloses wherein the offset distance is a function of the continuously calculated distance until the offset distance is equal to an offset distance cap (Delker-pointer 204  is offset  with a distance 404  and that the offset distance is a function of the finger distance movement; Col. 6 lines 27-41, Figs. 4A-4C).
Referring to claim 5, Wilson as modified by Delker discloses wherein the cursor (104; Fig. 4A-4C) is displayed at the offset distance away from the contact in a location in relation to the contact that is a function of direction of the detected movement (Delker- pointer 204 on the display 104 is offset  with a distance 404 and that the offset distance is a function of the finger distance movement; Col. 6 lines 27-41, Figs. 4A- AC).
Referring to claim 6, Wilson as modified by Delker discloses wherein the cursor is displayed above the identified contact in relation to a perspective of a user performing the contact (Delker- For example, if the offset results in displaying the pointer one-eighth of an inch above the touched location, and the bottom one-eighth of an inch of the touch screen is touched, the navigator engine modifies the offset to display the pointer one-sixteenth of an inch above the touched location, providing a finer degree of granularity while still enabling an unobstructed view of the pointer.; Col. 3 lines 55-67).
Referring to claim 7, Wilson as modified by Delker discloses wherein the cursor is configured to perform at least one of: selection; and drawing (Delker- selection function; Col. 1 lines 57-67).
Referring to claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1, to the extent, Wilson discloses a system for displaying a cursor, the system comprising a processor and a memory with computer code instructions stored thereon (Para.  0102-0104, Figs. 10 and 15).
Referring to claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Referring to claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Referring to claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Referring to claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Referring to claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Referring to claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Referring to claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1, to the extent, Wilson discloses a non-transitory computer program product for displaying a cursor, the computer program product executed by a server in communication across a network with one or more client (Paras. 0098-0100, Figs. 14-15) and comprising:
a computer readable medium, the computer readable medium comprising program instructions which, when executed by a processor (Paras. 0101-0104, Fig. 15).
Referring to claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Referring to claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Referring to claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Referring to claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Referring to claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                      /NELSON M ROSARIO/Examiner, Art Unit 2624                                                       Primary Examiner, Art Unit 2624